Citation Nr: 0318059	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  94-39 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for chronic joint pain secondary to myofibrositis, 
effective from June 22, 1991, to May 7, 1996.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for fibromyalgia, effective from May 7, 1996.  



REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1980 
and from May 1985 to June 1991.  

This appeal arises from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that granted service connection for 
chronic joint pain secondary to myofibrositis, and chronic 
pelvic pain with sterility due to adhesions status post 
bilateral hydrosalpinx, and assigned disability ratings of 20 
percent and 10 percent respectively, effective from 
separation.  

In March 1997, the Board of Veterans' Appeals (Board) 
remanded the case to the RO for additional development.  A 
rating decision dated in November 1998 reclassified the 
service-connected chronic joint pain secondary to 
myofibrositis as fibromyalgia and assigned a 40 percent 
rating for the disability under Diagnostic Code 5025, 
effective from May 7, 1996.  The RO also assigned a 30 
percent rating for chronic pelvic pain with sterility due to 
adhesions status post bilateral hydrosalpinx, effective from 
May 22, 1995.  The effective dates were assigned pursuant to 
a change in the law.  

When this case was last before the Board in May 1999, the 
claim for increased initial ratings for chronic pelvic pain 
with sterility due to adhesions status post bilateral 
hydrosalpinx were denied and the claims for increased initial 
ratings for chronic joint pain were remanded to the RO for 
additional development.  

Jurisdiction over the case was transferred to the RO in 
Honolulu, Hawaii, where the veteran now resides.  In February 
2003, the RO continued its denial of the claimed benefits, 
and the case has been returned to the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Between June 22, 1991, and May 7, 1996, the service-
connected chronic joint pain secondary to myofibrositis was 
productive of definite impairment of the veteran's health, 
but symptomatology showing severe impairment of health or 
severely incapacitating exacerbations, or suggesting the 
presence of total incapacitation, was not demonstrated.  

3.  The rating criteria for fibromyalgia that became 
effective on May 7, 1996, are not more favorable to the 
veteran in this case.  

4.  From May 7, 1996, service-connected fibromyalgia was 
manifested by definite impairment of the veteran's health and 
by five or more exacerbations of service-connected 
fibromyalgia a year, but the exacerbations are not shown to 
be severely incapacitating; severe impairment of health or 
symptoms suggestive of total incapacitation are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for chronic 
joint pain secondary to myofibrositis, effective from June 
22, 1991, to May 7, 1996, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic 
Code 5002 (1996).  

2.  The criteria for an evaluation in excess of 40 percent 
for fibromyalgia, effective from May 7, 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.20, 4.71a, Diagnostic Codes 5002, 5025 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, Board remands, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate her claims 
and of her and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The record shows that the veteran's original claim for 
service connection for chronic joint pain secondary to 
myofibrositis was received in July 1991 and was granted in a 
rating decision dated in April 1992, when a 10 percent rating 
was assigned for the disorder by analogy to rheumatoid 
arthritis under Diagnostic Code 5002, effective from 
separation.  The veteran disagreed with the evaluation 
assigned, and this appeal ensued.  

The veteran's claim for a higher evaluation for her chronic 
joint pain disorder is an original claim that was placed in 
appellate status by her disagreement with the initial rating 
award.  In these circumstances, the rule in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A.  Increased rating for chronic joint pain secondary to 
myofibrositis, effective from June 22, 1991, to May 7, 1996

As indicated above, the RO rated the service-connected 
chronic joint pain secondary to myofibrositis by analogy to 
rheumatoid arthritis as an active process.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  Nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20.  

Diagnostic Code 5002 provides ratings for atrophic rheumatoid 
arthritis as an active process, depending on the severity of 
the symptomatology.  When there are constitutional 
manifestations associated with active joint involvement that 
are totally incapacitating, a 100 percent rating will be 
assigned.  When the symptoms are less than the criteria for a 
100 percent rating, but include weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, then a 60 
percent rating will be assigned.  When there are symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year, then a 40 percent rating will be assigned.  When there 
are one or two exacerbations a year in a well-established 
diagnosis, a 20 percent rating will be assigned.  

On VA examination in November 1991, the veteran reported that 
she had had a "stiff neck" for about 10 years.  She said 
that since 1975, she had had recurrent pain in the anterior 
tibial muscle of the left calf but that currently, there was 
no problem.  She also said that since 1985, she had had more 
or less permanent pain in the joints of both hands, her 
knees, and her shoulders.  She complained of morning 
stiffness.  However, her joints were never swollen, hot or 
red colored.  The pain would migrate often from joint to 
joint.  The joint pain was currently localized in the left 
shoulder, metacarpophalangeal and proximal interphalangeal 
joints of the hands, the forefeet, and in the knees at 
maximum flexion.  The examiner noted that the multiple joint 
pain had been found to be due to fibrositis.  

The cervical spine had forward flexion to 50 degrees and 
backward extension to 50 degrees.  There was lateroflexion to 
30 degrees, bilaterally.  Rotation was to 45 degrees on the 
right and 50 degrees on the left.  The thoracolumbar spine 
had forward flexion to 122 degrees and backward extension to 
42 degrees.  Right lateroflexion was to 30 degrees and left 
lateroflexion was to 40 degrees.  The veteran had rotation to 
45 degrees, bilaterally.  

The normal range of motion of the hip is from zero degrees of 
extension to 125 degrees of flexion; normal abduction is to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2002).  The veteran 
had range of motion of the hip from zero degrees of extension 
to 130 degrees of flexion, bilaterally.  She had hip 
abduction to 50 degrees, bilaterally, and hip adduction to 40 
degrees, bilaterally.  She had external rotation of the hip 
to 30 degrees, bilaterally, and internal rotation to 20 
degrees, bilaterally.  

The left trochanteric bursa was slightly painful on pressure.  

The normal range of motion of the knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  The veteran had extension of the knee to zero 
degrees, bilaterally, and flexion of the knee to 140 degrees, 
bilaterally.  There was retropatellar crepitation in the 
knees, but pain was present only through the last degrees of 
maximum flexion.  

Normal dorsiflexion of the ankle is from zero degrees to 20 
degrees, while normal plantar flexion is from zero degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  The veteran had 
dorsiflexion of the ankle to 10 degrees, bilaterally, and 
plantar flexion to 50 degrees, bilaterally.  She had 
inversion of the ankle to 30 degrees, bilaterally, while she 
had eversion of the ankle to 45 degrees on the right and 50 
degrees on the left.  Her toes were freely movable.  There 
was no pain in the feet and no sign of metatarsalgia.  

The examination report indicates that the veteran is right 
handed.  

Normal range of motion of the shoulder on forward elevation 
(flexion) is from zero degrees (arm at side) to 180 degrees 
(arm straight overhead); 90 degrees of flexion is achieved 
when the arm is parallel with the floor.  38 C.F.R. § 4.71, 
Plate I.  The veteran had flexion of the shoulder to 170 
degrees on the right and 90 degrees on the left.  Normal 
abduction of the shoulder is from zero degrees to 180 
degrees.  Id.  She had abduction of the shoulder to 170 
degrees on the right and 110 degrees on the left.  Normal 
internal or external rotation of the shoulder is from zero 
degrees to 90 degrees.  Id.  She had external and internal 
rotation to 90 degrees, bilaterally.  

The examiner remarked that the "possible movement degrees in 
both shoulders were painful" but that the pain was worse on 
the left than the right.  

Normal flexion of the elbow is from zero degrees (arm at 
side) to 145 degrees; normal extension of the elbow is from 
145 to zero degrees.  38 C.F.R. § 4.71, Plate I.  The veteran 
had range of motion of the elbow from zero degrees of 
extension to 140 degrees of flexion, bilaterally.  Normal 
pronation of the forearm is to 80 degrees; normal supination 
is to 85 degrees.  Id.  She had supination and pronation of 
the forearm to 80 degrees, bilaterally.  

Normal dorsiflexion (extension) of the wrist is from zero 
degrees (palm facing and parallel with the floor) to 70 
degrees; normal palmar flexion is from zero degrees to 80 
degrees.  38 C.F.R. § 4.71, Plate I.  The veteran had 
dorsiflexion of the wrist to 70 degrees, bilaterally, and 
palmar flexion to 80 degrees, bilaterally.  Normal ulnar 
deviation of the wrist is from zero degrees to 45 degrees, 
while normal radial deviation is from zero degrees to 20 
degrees.  38 C.F.R. § 4.71, Plate I.  She had ulnar deviation 
to 40 degrees, bilaterally, and radial deviation to 30 
degrees, bilaterally.  

The veteran had painful motion of the hands in the 3rd and 4th 
metacarpophalangeal joints and in the 2nd through 5th proximal 
interphalangeal joints.  There was pain on pressure in the 
hands in the normal appearing 3rd and 4th metacarpophalangeal 
joints, bilaterally, and in the 2nd through 5th proximal 
interphalangeal joints, bilaterally.  However, flexion and 
extension of the fingers, even the painful ones, were 
undisturbed.  The tenderness was expressed variably.  The 
finger joints were reportedly regularly stiff in the morning.  

The examination disclosed no significant findings suggesting 
the presence of muscle atrophy in the upper or lower 
extremities.  The veteran's deep tendon reflexes were 2+, 
bilaterally, and there were no motor or sensory disturbances.  
Her coordination was undisturbed, and her gait on toes and 
heels was well performed.  Her equilibrium was within normal 
limits.  

The examiner interpreted X-rays of the hands, shoulders, and 
knees as within normal limits.  X-rays of the feet showed 
moderate splayfeet with slight hallux valgus, bilaterally.  

The pertinent diagnosis was multiple joint pains due to 
possible fibrositis.  

On VA examination in February 1993, it was reported that 
after the veteran had been diagnosed in service with 
fibromyalgia, she was treated with medication to normalize 
her sleep pattern, which caused a rather marked improvement 
in her symptoms after her sleep pattern had improved.  It was 
reported that she continued to take medication for sleep and 
was currently doing quite well, although she had some 
shoulder pain with limitation of motion, as well as some knee 
pain.  However, she never noticed any history of joint 
swelling and specifically denied any connective tissue 
disease symptoms such as Raynaud's phenomenon, skin rashes, 
muscle weakness, dry mouth, dry eyes, pleurisy, or any 
abdominal symptoms.  She reportedly had taken Indomethacine 
at times for joint pain and aches.  However, this caused 
stomach distress.  Currently, she only took the medication 
very intermittently.  She smoked a pack of cigarettes a day.  

The veteran had a normal general examination.  Her blood 
pressure was 118/68, and she weighed a 180 pounds.  The 
examination revealed no swelling of any joints.  Her hands, 
wrists, elbows, shoulder, knees, ankles and feet revealed a 
normal range of motion with no deformity and no synovitis.  
There was no instability of her knee and no crepitus.  The 
wrist had extension to about 60 or 70 degrees and flexion to 
about 80 degrees.  The elbows had no flexion contractures.  
Her shoulder showed a range of motion that the examiner 
described as normal.  She lacked 40 degrees of external 
shoulder rotation and about 30 degrees of internal rotation, 
bilaterally.  She had complete abduction of the shoulder to 
180 degrees, bilaterally, and full flexion of the shoulder to 
180 degrees, bilaterally.  She had extension to about minus 
50 degrees, bilaterally.  The range of motion of her neck was 
totally within normal limits in all planes of excursion.  Her 
knees had full extension to zero degrees.  She was able to 
flex her knees to 130 degrees, bilaterally, without any 
swelling or warmth.  Her ankles and feet were unremarkable.  
The examiner said that she had tender points consistent with 
fibromyalgia over the medial epicondyles of her elbows, the 
trapezius, and the lateral tuberous spine over the mid-
scapular area.  She was minimally tender over the sacroiliac 
joint and also over the trochanteric bursa, bilaterally, as 
well as over the anserine bursa of both knees.  

The impression was fibromyalgia.  She was continued on Elavil 
for her sleep.  Motrin, 800 milligrams twice a day, was 
prescribed for her joint pain.  Although swimming was 
encouraged, physical therapy was not recommended because it 
was felt that its benefits were transient.  

Thus, despite the complaints referable to her neck and 
peripheral joints, the veteran's overall state of health did 
not appear to be significantly compromised during the period 
here examined, except for chronic low abdominal pain due to 
previous adhesions and a left cystic adnex tumor, which is 
part and parcel of a separately evaluated service-connected 
disorder.  See 38 C.F.R. § 4.14 (2002) (the evaluation of the 
same manifestations under different diagnoses is prohibited).  
Indeed, the most significant manifestation during this period 
appeared to be painful and limited motion of the left 
shoulder, together with tender points over the medial 
epicondyles of her elbows, the trapezius, and the lateral 
tuberous spine over the mid-scapular area.  She was also 
minimally tender over the sacroiliac joint and the 
trochanteric bursa, bilaterally, as well as over the anserine 
bursa of both knees, although this tenderness did not result 
in any appreciable limitation of motion of the affected 
joints.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In sworn testimony before a hearing officer at the RO in 
December 1992, the veteran indicated that the joint pain in 
her shoulders had definitely increased to the point where she 
never wears a purse with a shoulder strap.  She said that she 
worked with children but that she could not pick them up and 
that she slept with her arms at her side.  However, she 
stated that the pain in her fingers and knees had stayed 
pretty much the same.  She said that those were her three 
worst areas of constant joint pain.  

During the period in question, the veteran's joint complaints 
reflected a nearly constant pain and discomfort in at least 
three major joints - the knees and left shoulder.  She also 
had painful episodes of neck pain.  Although her overall 
health did not seem to be greatly impaired, the Board 
observes that she required continuous medication in order to 
quell a sleep disturbance and that she required 800 
milligrams of Motrin twice a day to ameliorate her joint 
pain.  Moreover, the VA examiner was of the opinion in 
February 1993 that her joint pain was refractory to any 
permanent improvement from physical therapy.  The Board is of 
the opinion that, according the veteran the benefit of the 
doubt, her service-connected symptomatology was productive of 
definite impairment of her health during the timeframe 
examined and that, accordingly, a 40 percent rating is 
warranted by analogy to active rheumatoid arthritis under 
Diagnostic Code 5002.  See 38 C.F.R. § 5107(b).  

However, during the period from separation to May 7, 1996, 
there is no evidence that equals or more nearly approximates 
the criteria for a still higher rating under Diagnostic Code 
5002.  See 38 C.F.R. § 4.7.  There is no evidence of severe 
impairment of health, with such manifestations as weight loss 
or anemia.  Although she experienced some significant 
exacerbations of joint pain during 1994, including increased 
pain in her right shoulder, neck, and upper back that led to 
an increase in troubled sleep, her overall state of health 
did not seem to be significantly impaired as a result of her 
service-connected chronic joint pain when she was 
hospitalized by VA for unrelated reasons in September 1995.  
An examination on admission was pertinently negative and 
showed that her neck was supple and that she had normal 
strength in all four extremities.  There were no symptoms of 
neurological deficit or irritable bowel syndrome.  

Thus, although the veteran has complained of constant pain in 
some of her joints, and intermittent severe pain in her neck 
with resulting limitation of motion, there is no showing that 
these manifestations have been severely incapacitating.  The 
veteran has been able to work and function fairly well, and 
her complaints during the relevant timeframe seem to suggest 
a significant problem primarily with her neck and shoulder 
joints, with lesser problems in her knees and hands.  
However, the presence of severely impairing or totally 
incapacitating symptomatology resulting from her service-
connected chronic joint pain secondary to myofibrositis was 
not shown.  Accordingly, there was no basis for the 
assignment of a 60 or 100 percent evaluation by analogy to 
rheumatoid arthritis under Diagnostic Code 5002 during the 
time period considered.  

B.  Increased rating for fibromyalgia, effective from May 7, 
1996

An interim final rule effective May 7, 1996, added Diagnostic 
Code 5025 to the rating schedule for the evaluation of 
fibromyalgia.  61 Fed. Reg. 20,438, 20,439 (May 7, 1996).  
Effective June 17, 1999, VA adopted the interim final rule as 
a final rule without change.  64 Fed. Reg. 32,410 (June 17, 
1999).  

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) 
warrants a 40 percent evaluation (this is the maximum rating 
assignable under this code) with widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms, that are constant, or nearly so, and 
refractory to therapy.  A 20 percent evaluation is warranted 
with symptoms that are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.  A 10 percent evaluation is warranted where continuous 
medication is required for control of the symptoms.  
38 C.F.R. § 4.71a, Diagnostic Code 5025.  

The record shows that the veteran has been rated at the 
schedular maximum under Diagnostic Code 5025 since the 
effective date of the regulation implementing that code.  
Since Diagnostic Code 5002 provides for higher ratings than 
those available under Diagnostic Code 5025, an evaluation 
under Diagnostic Code 5002 is potentially more favorable to 
the veteran in this case.  Those criteria will therefore be 
considered for the purpose of ascertaining whether a rating 
in excess of 40 percent is assignable for the veteran's 
service-connected fibromyalgia for the period commencing May 
7, 1996.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so).  

The comment to the interim final rule noted that fibromyalgia 
is a syndrome of chronic, widespread musculoskeletal pain 
associated with multiple tender or "trigger" points, and 
often with multiple somatic complaints.  61 Fed. Reg. 20,438, 
20,439 (May 7, 1996).  Sleep disorders are present in more 
than half of those affected.  Anxiety, fatigue, headache, and 
irritable bowel symptoms are also common.  Some of those 
affected complain of neurologic symptoms such as numbness and 
weakness, but objective neurologic abnormalities are not 
found.  Other associated findings include depression, 
Raynaud's-like symptoms, and stiffness.  Id.  

The record shows that when the veteran was examined by VA in 
January 2002, she complained that the worst affected areas 
were her neck, shoulders, arms, and buttocks, which were 
afflicted with aching pain that was 3 to 4 on a scale of 10 
and 8 on a scale of 10 at its worst.  The veteran also 
indicated that she experienced five flare-ups a year that 
last three weeks or more with a severity of pain of 7 out 10 
during the day and 9 out of 10 during the night.  The flare-
ups were precipitated by stress or depression and alleviated 
by massage, decreased stress, increased medication, increased 
use of a TENS unit, or water therapy.  She also said that she 
was fatigued or tired all the time.  However, she also 
indicated that her range of motion was not affected.  There 
was no complaint of swelling, warmth or redness of the 
affected joints, nor was there any complaint that any 
affected joint gave way or locked.  Moreover, the veteran 
indicated that the current treatment regimen worked in 
combination.  This included a TENS unit, physical therapy, 
use of a chiropractor, weekly massages, biofeedback, visits 
to the Pain Clinic, and multiple medications including 
trazodone.  

An examination confirmed the fact that despite the veteran's 
complaints of significantly increased symptomatology, the 
range of motion of all joints, both actively and passively, 
was within normal limits.  There was pain in the shoulders at 
105 degrees of forward flexion and in the left hip at 30 
degrees of internal rotation.  During flare-ups, the examiner 
found, there was a 50 percent additional limitation of joint 
function because of pain, fatigue, and lack of endurance, 
although the major functional impact was due to pain.  See 
38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown.  However, no 
joint weakness was noted.  There was objective evidence of 
tenderness on motion of the head, shoulders, arms, elbows, 
lower back, trochanteric bursae, and medial knees.  However, 
there was no edema, effusion, instability, weakness, redness, 
heat, abnormal movement or ankylosis of these joints.  No 
gait impairment was shown as a result of the affected joints; 
rather, the examiner attributed an abnormal gait to flatfeet.  
The left leg was about half an inch shorter than the right.  
No inflammatory arthritis was shown.  The range of motion of 
the hips, knees, ankles, shoulders, elbows and wrists were 
all within normal limits.  Supination and pronation of the 
forearms were also normal.  A 10-degree valgus deformity of 
the os calcis was noted bilaterally.  X-rays of the knees in 
December 2000 were reportedly normal.  The diagnoses were 
fibromyalgia, left trochanteric bursitis, and pes planus.  



It is notable that despite her joint pain and flare-ups of 
joint pain due to the service-connected fibromyalgia, the 
actual functional impairment demonstrated does not seem any 
worse than that contemplated in the 40 percent rating 
currently assigned.  She has to take more breaks and schedule 
activities farther apart (days longer).  She must sit more 
often, and she indicates that she has no social activities.  
She needs a cleaning lady and must eat ready-made or simpler 
foods.  The workload at home has increased for her spouse.  
In addition, during flare-ups, she is not able to carry a 
purse, and repetitive upper extremity use can cause increased 
pain and limitation of function.  

However, the presence of severely impairing or totally 
incapacitating symptomatology resulting from her service-
connected fibromyalgia such as to warrant an evaluation in 
excess of 40 percent under Diagnostic Code 5002 is not shown.  
Her primary problems are chronic joint pain and flare-ups of 
joint pain as a consequence of fibromyalgia, but severe 
impairment of her overall health, or incapacitating 
exacerbations of a severe nature due to symptoms associated 
with the service-connected disorder are not demonstrated.  It 
is notable that despite significant pain in multiple joints, 
the current examination did not show objective limitation of 
motion of any affected joint.  When seen in the VA 
rheumatology clinic in December 2000, only pain over the 
trochanteric eminence with full range of motion, bilateral 
knee crepitus, and tenderness to palpation over the bilateral 
trapezius with point tenderness was found.  Her blood 
pressure was 122/72, and she weighed 200 pounds.  Her 
fibromyalgia was found to be stable on medication.  

It is also significant that examination findings since May 7, 
1996, have been essentially consistent with those described 
above.  The rheumatologist who examined the veteran in 
October 1999 reported that the veteran had indicated that her 
symptoms had been very similar since 1990.  The examiner said 
that she had at least 11 trigger points on palpation 
consistent with the diagnosis of fibromyalgia and that 
previous X-ray studies had been normal.  The veteran had no 
specific muscle weakness of the upper or lower extremities, 
although she had widespread 


musculoskeletal pain and tender points, sleep disturbance and 
depression that had been present since 1990.  The examiner 
noted that a review of the claims file showed that VA 
outpatient treatment from 1997 to 1999 involved the trial of 
various medications for fibromyalgia and anxiety.  He also 
noted that mention was made of breast cancer and a right 
mastectomy with changes in weight of up to 30 pounds, with 
depressive symptoms, and chronic pain in the neck, back and 
extremities due to fibromyalgia.  However, an examination 
showed that she was in no acute distress, her height was 5 
feet 4 inches and her weight was 200 pounds.  Her blood 
pressure was 110/80, and her gait was normal.  Sensation was 
intact in the upper extremities with no swelling or 
disfigurement noted.  Her grip strength was equal and 
symmetric, and she was able to fully flex and extend all 
fingers and to make a fist.  The range of motion of all major 
joints of the upper extremities was full, with the exception 
of ulnar deviation, which was to 30 degrees (normal is 45 
degrees); forearm supination, which was to 80 degrees (normal 
is 85 degrees); and internal and external rotation of the 
shoulders, which was to 80 degrees (normal is 90 degrees).  
Similarly, her hips had full range of motion, with flexion to 
125 degrees and abduction to 45 degrees.  The range of motion 
of her knees was from zero to 135 degrees, thus lacking only 
five degrees of full flexion, bilaterally.  The examination 
was negative for laxity, crepitus, and effusion, but 
tenderness was noted over both shins.  

The veteran had forward flexion of the neck to 60 degrees; 
backward extension to 70 degrees; lateral bending to 45 
degrees, bilaterally; and rotation to 70 degrees, 
bilaterally.  These are normal ranges of motion, except for 
backward extension, which lacked only five degrees of 
extension.  Tender points were noted at the posterior 
occiput, bilaterally, and over the lower cervical, trapezius, 
and supraspinatus areas, as well as two centimeters below the 
lateral epicondyle.  Tenderness was also noted over the 
greater trochanteric area and over the knees near the medial 
fat pad.  Straight leg raising was to 80 degrees, 
bilaterally.  

The fee-basis rheumatology examination conducted in November 
1999 was similarly negative for any significant findings, 
except for moderate tenderness in the 


left lower quadrant.  Neurologic findings were unremarkable.  
The range of motion of the veteran's lumbar spine was to 80 
degrees on forward flexion; 20 degrees on backward extension; 
30 degrees on lateroflexion, bilaterally; and to 40 degrees 
on rotation, bilaterally.  This represents slight limitation 
of lumbar spine motion.  Motion was moderately impaired in 
three planes of excursion of the cervical spine.  However, 
the range of motion of her upper and lower extremities was 
impaired in any major joint to a degree that was no more than 
slight.  The drawer and McMurray signs were negative in both 
knees.  Indeed, the examiner remarked that she had no 
ligamentous instability in her shoulders, elbows, wrists, 
fingers, knees or ankles.  She had no soft tissue swelling, 
warmth or erythema at any peripheral joint site.  Moreover, 
she had no significant pain with passive range of motion 
testing of her joints and no guarding with testing of the 
range of motion of her joints.  See DeLuca v. Brown.  
However, she had tender spots at her lower cervical 
paraspinal muscles, the mid-portion of the upper trapezium 
bilaterally, the low lumbar paraspinal muscles, and at both 
lateral epicondyles.  

The examiner remarked that the veteran had numerous 
musculoskeletal tender spots, poor sleep habits, and 
persistent fatigue, which were symptoms consistent with her 
diagnosis of fibromyalgia.  

On VA examination in August 1997, the veteran complained of 
pain mostly in her low back, hips, knees, shoulder, elbows, 
wrists and fingers but said that the pain was intermittent 
and seemed to be a blunt type pain that occurred throughout 
the day.  She indicated that she had been seen by 
rheumatology and had been treated with non-steroidal anti-
inflammatory drugs (NSAIDS), which had helped.  Although the 
pain had increased over the previous six to seven years, she 
had still been fairly well treated with the anti-inflammatory 
medications.  She stated that she had never had definable 
injuries to any of these joints.  

The examination showed that she could ambulate with a heel-
to-toe gait that appeared normal.  She could also walk on her 
heels and toes adequately.  Range of motion testing showed 
that she had forward flexion of the neck to about 80 degrees 


and backward extension to 60 degrees.  She could look to the 
right and left to 80 degrees and could touch her ear to 
either shoulder.  She had forward flexion of the lumbar spine 
to about 90 degrees and backward extension to about 60 
degrees.  She had lateroflexion to 80 degrees, bilaterally, 
and rotation to 70 degrees, bilaterally.  She could fully 
flex and extend, as well as abduct and adduct her hips.  She 
had no pain on passive external and internal rotation of her 
hips.  

Range of motion of the knees was from zero to 120 degrees, 
bilaterally.  She could dorsiflex her ankles to 15 degrees 
and plantar flex her ankles to 40 degrees.  She had normal 
subtalar motion and normal motion of her toes.  

The veteran had flexion and abduction of her shoulders to 180 
degrees.  She had full internal rotation of the shoulders and 
could externally rotate her shoulders to about 40 degrees.  
She had flexion of the elbows to about 160 degrees and full 
extension of the elbows, bilaterally.  She had full 
supination and pronation of the forearms, and she could fully 
flex and extend her fingers.  She had full abduction and 
adduction of her fingers.  

The veteran had 5/5 strength in the upper and lower 
extremities.  A sensory examination was unremarkable, and she 
had a negative straight leg-raising test.  Examination of her 
knees was negative on the right for any indication of 
instability or joint line tenderness; on the left, she had a 
1 to 2+ Lachman test and a 1 to 2+ anterior drawer test.  The 
pivot shift and posterior drawer tests were negative.  Her 
ankle and toe examinations were within normal limits.  

X-rays of her peripheral joints were reviewed and were found 
to be within normal limits, except for X-rays of her left 
knee, which could not be found.  X-rays of the cervical spine 
were felt to be essentially normal, except for some minor 
degenerative changes at C-5.  The examiner diagnosed a 
history of diffuse joint pain without focal findings on 
orthopedic or radiological examination of her cervical or 
lumbar spine, pelvis, or any of her peripheral joints.  Some 
increased laxity of her 


left knee was noted, which was felt to be consistent with a 
partial anterior cruciate ligament disruption.  However, this 
injury was thought to be old and caused her no disability 
currently.  Her symptoms were felt to be consistent with 
fibromyalgia.  

The August 1997 examination report discloses that the veteran 
had been working in administrative office-type work since her 
separation from service.  The fee-basis examinations 
conducted in October and November 1999 showed that she had 
been working as a substance abuse counselor.  Her complaints 
in 1999 were multiple joint pain involving the knees, hips, 
shoulders, and neck, with tenderness over the forearm with 
trigger points, occasional right arm pain, and stiffness in 
the fingers and hands.  The pain was worse in cold weather, 
in the morning, or with stress.  She had difficulty sleeping, 
awakening several times during the night.  She stated that 
she was depressed.  She could sit for a couple of hours and 
stand for a couple of hours and could walk for at least a 
couple of blocks.  She said that if she walked more, she felt 
the pain the next day.  However, she could carry up to 50 
pounds.  The pain had been essentially chronic over the 
previous year.  She reported that she had periods of 
increased pain with stress, such as when she was diagnosed 
with cancer.  However, when the increased pain came, she was 
still able to function and do activities as needed, although 
she had decreased her recreational activities.  She was doing 
no specific exercises.  She had been hindered from swimming 
by breast cancer.  She denied any loss of range of motion of 
her joints.  She had worked for 10 years as a substance abuse 
counselor, two years in her most recent position.  

The fee-basis examiner in November 1999 noted that the 
veteran had persistent moderately severe pain at her neck and 
shoulders, left elbow in the region of the triceps tendon 
insertion, both upper trapeziums, and both buttocks.  She had 
also experienced an uncomfortable tingling sensation in her 
right hand with use of her hand and was no longer able to 
write due to these symptoms.  She had no further shin 
symptoms.  Her pain was worse in the morning, although she 
had not had prolonged morning stiffness in her joints.  She 
said that she slept poorly each night and awakened feeling 
unrefreshed.  She had gained 35 to 40 pounds over the 
previous year.  However, she had no malar rash, 
photosensitivity, Raynaud's 


symptoms, urticaria, psoriasis, skin ulcers, skin tethering, 
mucosal lesions, sicca symptoms, ocular inflammation, 
serositis, or serious renal, hematological, cardiopulmonary, 
or neurologic problems.  She was taking Zoloft and trazodone, 
as well as medications for pain in her shoulders and back.  
She reported that she had stopped smoking cigarettes in 
January 1999 and did not drink alcohol or use illicit drugs.  
She did not participate in any regular exercise program due 
in large part to her aches and pains.  

The record shows that the veteran's service-connected 
fibromyalgia is significantly impairing but has not resulted 
in severe or totally incapacitating impairment of health, nor 
is it shown that the exacerbations, which now occur about 
five times a year, are severely incapacitating.  The record 
shows that the service-connected fibromyalgia has contributed 
to social isolation and some depression and anxiety, but the 
veteran has also been afflicted with breast cancer and other 
disabilities that have adversely affected her emotional 
status.  The record indicates that she has been gainfully 
employed since separation, and although her service-connected 
fibromyalgia has doubtless adversely affected her employment, 
the rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2002) (emphasis added).  
The adverse occupational impact of the service-connected 
disability is contemplated in the 40 percent rating currently 
assigned, which is consistent with the definite impairment of 
health shown as a consequence of the veteran's fibromyalgia.  
It follows that a rating in excess of 40 percent for 
fibromyalgia, effective from May 7, 1996, is not warranted.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  




ORDER

A 40 percent evaluation for chronic joint pain secondary to 
myofibrositis, effective from June 22, 1991, to May 7, 1996, 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.  

An evaluation in excess of 40 percent for fibromyalgia is 
denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

